 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     _______________________________________
 7                                          )
     LOCALS 302 AND 612 OF THE              )
 8   INTERNATIONAL UNION OF OPERATING )
     ENGINEERS CONSTRUCTION INDUSTRY )                       Case No. MC19-0159RSL
 9   HEALTH AND SECURITY FUND, et al.,      )
                                            )
10                         Plaintiffs,      )
                v.                          )
11                                          )                ORDER DECLINING TO ENTER
     509 EXCAVATING LLC,                    )                JUDGMENT
12                                          )
                           Defendant,       )
13              v.                          )
                                            )
14   CENTRAL WASHINGTON ASPHALT, INC., )
                                            )
15                         Garnishee.       )
     _______________________________________)
16
17
            THIS MATTER comes before the Court on plaintiffs/judgment creditors’ application for
18
     judgment on the answer of the garnishee defendant. There being no signed affidavit or return of
19
     service indicating that the Writ of Garnishment and Application for Writ of Garnishment were
20
     served upon the judgment debtor by personal service or certified mail, the Court declines to enter
21
     judgment in this matter.
22
23
            Dated this 5th day of February, 2020.
24
25
                                               A
                                               Robert S. Lasnik
                                               United States District Judge
26


     ORDER DECLINING TO ENTER JUDGMENT
